ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2011-03-08_ORD_01_NA_03_FR.txt.                                                                             42




           DÉclaration de M. le juge Skotnikov

[Traduction]

   1. Je souscris pleinement à la décision de la Cour enjoignant aux deux
Parties de « s’absten[ir] d’envoyer ou de maintenir sur le territoire liti-
gieux, y compris le caño, des agents, qu’ils soient civils, de police ou de
sécurité » (ordonnance, point 1 du dispositif).
   2. Je ne peux cependant souscrire à la deuxième mesure conservatoire
indiquée par la Cour, laquelle se lit comme suit :
       « Nonobstant le point 1 ci‑dessus, le Costa Rica pourra envoyer
     sur le territoire litigieux, y compris le caño, des agents civils chargés
     de la protection de l’environnement dans la stricte mesure où un tel
     envoi serait nécessaire pour éviter qu’un préjudice irréparable ne soit
     causé à la partie de la zone humide où ce territoire est situé ; le
     Costa Rica devra consulter le Secrétariat de la convention de Ram-
     sar au sujet de ces activités, informer préalablement le Nicaragua de
     celles‑ci et faire de son mieux pour rechercher avec ce dernier des
     solutions communes à cet égard. » (Ibid., point 2 du dispositif.)
   3. J’estime tout d’abord que deux conditions bien établies par la juris-
prudence de la Cour, à savoir l’existence d’un risque de dommage irrépa-
rable aux droits en litige et l’urgence, n’étaient pas satisfaites en la pré-
sente affaire. La Cour est parvenue à la conclusion que ces conditions
étaient remplies en ce qui concerne la première mesure conservatoire
(voir ibid., par. 75‑77). La question de savoir si elles l’étaient également
en ce qui concerne la deuxième mesure conservatoire n’est toutefois
aucunement examinée dans l’ordonnance. Il y est simplement fait réfé-
rence à un préjudice qui pourrait être causé à l’environnement (voir ibid.,
par. 80).
   4. Je considère par ailleurs que, en votant en faveur de la deuxième
mesure conservatoire, la majorité a fait assez peu de cas de l’obligation
qu’avait la Cour de ne pas préjuger de l’issue de la procédure au fond.
Cette mesure conservatoire peut, en outre, être de nature à aggraver ou à
étendre le différend.
   5. La raison avancée par la Cour pour autoriser le Costa Rica à
envoyer des agents civils chargés de la protection de l’environnement sur
le territoire litigieux, y compris le caño, est que, « le territoire litigieux
[étant] situé dans la zone humide « Humedal Caribe Noreste », par rap-
port à laquelle le Costa Rica a des obligations au titre de la convention de
Ramsar » (ibid., par. 80), celui‑ci doit, « en attendant l’arrêt sur le fond, …
être en mesure d’éviter qu’un préjudice irréparable ne soit causé à la par-
tie de cette zone humide où ce territoire est situé » (ibid.).

                                                                            40

                  certaines activités (décl. skotnikov)                     43

   6. La convention de Ramsar impose assurément des obligations au
Costa Rica en ce qui concerne la zone humide « Humedal Caribe
Noreste ». La question de savoir si ces obligations s’étendent au territoire
litigieux, y compris au caño, ne peut cependant être tranchée que lors de
la phase du fond. C’est à juste titre que la Cour a considéré que « les
droits en litige dans la présente instance découlent des prétentions des
Parties à la souveraineté » sur la zone litigieuse (ordonnance, par. 56). Il
en va évidemment de même des obligations des Parties, y compris celles
qui leur incombent en vertu de la convention de Ramsar.
   7. La Cour a jugé que le Nicaragua devait cesser de replanter des
arbres sur le territoire litigieux et s’abstenir d’y envoyer des inspecteurs
chargés de surveiller périodiquement le processus de reboisement, ainsi
que les changements qui pourraient se produire dans la région, y compris
la lagune de Harbor Head, au motif que « cette situation crée un risque
imminent de préjudice irréparable au titre de souveraineté revendiqué par
le Costa Rica sur ledit territoire ainsi qu’aux droits qui en découlent »
(ibid., par. 75). Or, la présence sur le territoire litigieux d’agents costa‑­
riciens chargés de la protection de l’environnement ne peut qu’être tout
aussi préjudiciable au titre de souveraineté revendiqué par le Nicaragua
sur ce territoire.
   8. La Cour a conclu que « le titre de souveraineté revendiqué par le
Costa Rica sur [le territoire litigieux] [était] plausible » (ibid., par. 58),
qu’elle « n’a[vait] pas à se prononcer [pour examiner la demande en indi-
cation de mesures conservatoires] sur la plausibilité du titre de souverai-
neté avancé par le Nicaragua sur le territoire litigieux » (ibid.), et que « les
mesures conservatoires qu’elle pourrait indiquer ne préjugeraient d’aucun
titre » (ibid.).
   9. Dès lors, la plausibilité des droits revendiqués par le Costa Rica ne
saurait aucunement justifier que celui‑ci soit placé dans une position plus
favorable que celle du Nicaragua. Or, tel semble malheureusement être
l’effet produit par la deuxième mesure conservatoire.
   10. Les activités qu’a autorisées la Cour sur le territoire litigieux en
indiquant la deuxième mesure conservatoire doivent être menées par des
agents civils costa‑riciens « dans la stricte mesure où un tel envoi serait
nécessaire pour éviter qu’un préjudice irréparable ne soit causé à la partie
de la zone humide où ce territoire est situé » (ibid., point 2 du dispositif).
Les activités que le Costa Rica peut mener en vertu de cette disposition
vont potentiellement bien au‑delà de la reforestation et du contrôle envi-
sagés par le Nicaragua. Je comprends bien que telle n’était pas l’intention
de la majorité lorsqu’elle a voté en faveur du point 2 du dispositif, mais,
malheureusement, cela risque bien d’aggraver et d’étendre le différend
dont la Cour est saisie, et d’en rendre le règlement plus difficile. Dans
l’exposé des motifs fondant sa première mesure conservatoire, la Cour
note également que les activités menées par le Nicaragua dans le territoire
litigieux font naître « un risque réel et actuel d’incidents susceptibles d’en-
traîner une atteinte irrémédiable à l’intégrité physique de personnes ou à
leur vie » (ibid., par. 75). La majorité aurait dû être consciente de ce que

                                                                            41

                  certaines activités (décl. skotnikov)                       44

les activités que le Costa Rica mènera en application de la deuxième
mesure conservatoire soulèvent peut‑être le même danger.
   11. Je noterai qu’il n’a pas été démontré, ni même avancé par les Par-
ties, que la présence d’agents costa-riciens ou nicaraguayens sur le minus-
cule territoire en litige, y compris le caño, serait nécessaire afin d’éviter
que ne soit causé un préjudice irréparable à la partie de la zone humide où
ce territoire est situé. Il ressort clairement du dossier de l’affaire qu’aucun
agent n’était présent dans le territoire litigieux avant que le Nicaragua
n’entreprenne ses activités dans le caño en octobre 2010.
   Le Costa Rica n’a pas demandé à la Cour de prescrire une mesure l’au-
torisant à envoyer des agents dans le territoire litigieux (voir ordonnance,
par. 75). La deuxième mesure conservatoire a été indiquée à la seule ini-
tiative de la Cour (voir ibid., par. 76).
   12. Selon moi, la Cour aurait dû traiter la question de la protection de
l’environnement exactement comme elle a traité celle de la prévention des
activités criminelles dans le territoire litigieux. Il est indiqué, dans l’exposé
des motifs de l’ordonnance, que
     « en l’absence de forces de police ou de sécurité de l’une ou l’autre
     Partie, chacune des Parties a la responsabilité de … surveiller [ce ter-
     ritoire] à partir des territoires sur lesquels elles sont respectivement et
     incontestablement souveraines, à savoir, s’agissant du Costa Rica, la
     partie de Isla Portillos située à l’est de la rive droite du caño, à l’ex-
     clusion de celui‑ci, et, s’agissant du Nicaragua, le fleuve San Juan et
     la lagune de Harbor Head, à l’exclusion du caño ; et qu’il appartient
     aux forces de police ou de sécurité des Parties de coopérer entre elles
     dans un esprit de bon voisinage, notamment afin de lutter contre la
     criminalité qui pourrait se développer sur le territoire litigieux » (ibid.,
     par. 78).
  13. Il aurait été tout à fait justifié que la Cour demande, de la même
manière, aux Parties de coopérer dans un esprit de bon voisinage afin de
protéger l’environnement de la zone concernée, étant donné qu’il s’agit
d’une zone humide commune et indivisible, qui comprend la zone humide
« Humedal Caribe Noreste » et la zone humide « Refugio de Vida Sil-
vestre Río San Juan » (voir ibid., par. 79). La Cour a évidemment
     « rappel[é] aux Parties que, en vertu de l’article 5 de la convention de
     Ramsar,
        « [l]es Parties contractantes se consultent sur l’exécution des obli-
        gations découlant de la convention, particulièrement dans le cas
        d’une zone humide s’étendant sur les territoires de plus d’une Par-
        tie contractante ou lorsqu’un bassin hydrographique est partagé
        entre plusieurs Parties contractantes. Elles s’efforcent en même
        temps de coordonner et de soutenir leurs politiques et réglementa-
        tions présentes et futures relatives à la conservation des zones
        humides, de leur flore et de leur faune. » » (Ibid., par. 79.)

                                                                              42

                 certaines activités (décl. skotnikov)                   45

   Telles sont les obligations qui incombent aux Parties, quelles que soient
leurs prétentions concurrentes sur un territoire litigieux de petite taille
situé dans la zone protégée au titre de la convention de Ramsar.

                                            (Signé) Leonid Skotnikov.




                                                                         43

